Fourth Court of Appeals
                                    San Antonio, Texas
                                           April 27, 2020

                                       No. 04-20-00172-CR

                                          Bruce JONES,
                                            Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                   From the 144th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2019-CR-5212
                      Honorable Andrew Wyatt Carruthers, Judge Presiding


                                          ORDER
        Appellant’s counsel of record has filed a letter stating he is not appellant’s court-
appointed appellate counsel. Since appellant is indigent, new appellate counsel must be
appointed. It is therefore ORDERED that this appeal is ABATED to the trial court. See Duncan
v. State, 653 S.W.2d 38, 40 (Tex. Crim. App. 1983) (holding that appellate courts may abate
appeals so that trial court can assure appellant has effective assistance of counsel). The trial court
is ORDERED to appoint new appellate counsel and to cause the trial court clerk to file a
supplemental clerk’s record containing documentation of such appointment within thirty (30)
days of the date this order is signed. After the supplemental clerk’s record is filed, the appeal
will be reinstated on the docket of this court. All filing deadlines are suspended until this
reinstatement.


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of April, 2020.


                                                      ___________________________________
                                                      MICHAEL A. CRUZ,
                                                      Clerk of Court